Order entered October 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00488-CR
                                      No. 05-13-00489-CR
                                      No. 05-13-00490-CR
                                      No. 05-13-00505-CR

                            LUIS ALFREDO JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
        Trial Court Cause Nos. F10-35332-I, F11-35928-I, F11-35929-I, F11-35930-I

                                            ORDER
       The Court REINSTATES the appeals.

       On September 13, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant

desires to pursue the appeals; (2) appellant is not indigent and is represented by retained counsel

Christian Souza; and (3) Mr. Souza has not abandoned the appeal.

       On October 14, 2013, while the appeals were abated, appellant filed a motion to abate the

appeals regarding the record. In this motion, appellant asserts there is a discrepancy regarding

whether the trial court intended to sentence appellant to imprisonment for five years or ten years
in trial court no. F11-35930-I and whether the trial court intended to order the sentence for trial

court no. F11-35930-I to run consecutively to the sentence in trial court no. F11-35929-I.

Appellant asks that we order the trial court to conduct a hearing at which evidence is taken to

determine the length of sentence that was imposed and whether the trial court intended to stack

appellant’s sentence in trial court no. F11-35930-I.

        The reporter’s record of the sentencing hearing reflects that the trial judge orally

pronounced sentence for trial court no. F11-35930-I, the case in which appellant was convicted

of engaging in organized criminal activity, at ten years’ imprisonment. The trial court also orally

pronounced that the sentence for trial court no. F11-35930-I would “commence when the other

sentences have ceased to operate and run. In other words, I’m ordering that sentence under the

law to run consecutively with –– on top of the other case.”

        When there is a variation between the oral pronouncement of sentence and written

memorialization of the sentence, the oral pronouncement controls. Coffey v. State, 979 S.W.2d
326, 328 (Tex. Crim. App. 1998). In trial court no. F11-35930-I, there is no variation between

the oral pronouncement of oral pronouncement of the ten-year sentence or the written

memorialization of that sentence, nor is there a variation between the oral pronouncement that

the sentence would run consecutively to that of the other cases or the written memorialization of

that pronouncement. Any issues appellant has as to the language of the cumulation order may be

raised in his brief.

        Accordingly, we DENY appellant’s motion to abate the appeals.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

If appellant’s brief is not filed within the time specified, the Court will order the appeals

submitted without briefs. See TEX. R. APP. P. 38.8(b)(4).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                /s/   LANA MYERS
                                                      JUSTICE